Citation Nr: 9922038	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-05 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asthma, claimed as 
secondary to service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from October 1952 to 
October 1955.  He had one year and three months of foreign 
and/or sea service, and he was awarded the Korean Service 
Medal, the United Nations Service Medal, and the National 
Defense Service Medal.

The instant appeal as to the asthma claim arose from a 
February 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Montgomery, Alabama, 
which denied a claim for service connection for asthma 
secondary to the service-connected duodenal ulcer.  The 
veteran testified before the undersigned member of the Board 
of Veterans' Appeals (Board) in a videoconference hearing in 
June 1998.  This case was remanded by the Board in September 
1998 for further development.


FINDINGS OF FACT

1.  The appellant is service-connected for a duodenal ulcer.

2.  The appellant has asthma which is aggravated by 
gastroesophageal reflux disease (GERD).

3.  There is no objective medical evidence of record which 
links the appellant's asthma to service or to his service-
connected duodenal ulcer.


CONCLUSION OF LAW

The claim for entitlement to service connection for asthma 
claimed as secondary to a service-connected duodenal ulcer is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1110, compensation will be provided if it 
is shown that the appellant suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  However, a current 
disability must exist.  Rabideau v. Derwinski, 2 Vet.App. 141 
(1992).  Moreover, service medical records must show the 
claimed disability and there must be medical evidence that 
links a current disability with events in service or with a 
service-connected disability.  Montgomery v. Brown, 4 
Vet.App. 343 (1993).  

Before service connection may be decided, however, the 
initial question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).  The Board finds that this requirement has not been 
satisfied for the appellant's claim for service connection 
for asthma, claimed as secondary to a service-connected 
duodenal ulcer.

The appellant has not contended that the claim for service 
connection for asthma is warranted on a direct basis.  In 
this regard, a review of the service medical records is 
silent as to complaints, treatment, or diagnosis referable to 
asthma.  Absent evidence of incurrence of asthma in service, 
the Board finds service connection for asthma is not 
warranted on a direct basis.

The veteran contends, in essence, that his asthma was 
aggravated by his service-connected duodenal ulcer.  Under 
38 C.F.R. § 3.310(a) (1998), disability which is proximately 
due to or the result of a service-connected disability shall 
be service connected.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that where a service-connected disability aggravates 
a nonservice-connected disability, such additional disability 
shall be service connected.  See Allen v. Brown, 7 Vet.App. 
439 (1995).

Review of the record reflects that the veteran is service-
connected for a duodenal ulcer, currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.113, Diagnostic Code 
7305 (1998).  The Board has reviewed all the evidence of 
record, which includes private and VA treatment records.  A 
June 1997 VA outpatient pulmonary consultation record noted 
that the veteran complained that he occasionally woke up with 
wheezing episodes.  He stated that when his GERD was well-
controlled, his asthma symptoms were generally well-
controlled.  The record assessed asthma exacerbated by severe 
GERD.

In December 1997 the veteran filed the present claim for 
benefits.  He asserted that since his stomach condition 
exacerbated his asthma, his asthma should be service-
connected.  In his April 1998 appeal statement, the veteran 
reported that he had been told that his asthma was the result 
of his service-connected ulcer by two VA physicians.  During 
his June 1998 personal videoconference hearing before the 
undersigned member of the Board, the veteran reasserted his 
contentions.

Pursuant to the Board's September 1998 remand, additional 
development was performed in connection with the veteran's 
claim.  December 1997 to October 1998 VA treatment records 
were associated with the claims folder.  A December 1997 
pulmonary consultation report gave the impression of asthma 
with exacerbations primarily secondary to GERD.  Aggressive 
acid suppression was recommended.  In September 1998 the 
veteran underwent an esophagogastroduodenoscopy which 
revealed gastritis and gastric ulcers.  However, the duodenum 
was found to be normal.  An October 1998 pulmonary 
consultation report noted the results of the upper endoscopy 
and gave an impression of asthma secondary to GERD with 
gastric ulcers.

In November 1998 the veteran underwent a VA examination.  The 
examiner stated that "[the veteran] does have asthmatic 
spells related to reflux, significantly better when on 
treatment with medication for acid."  He also stated that 
"[t]he spells are [sic] asthma occur especially at night 
when he lies down and when he wakes up choking and 
coughing."  The diagnoses included GERD with significant 
reflux, esophagitis, erosive gastritis, and a history of 
duodenal ulcer.  The examiner concluded that "[t]he 
veteran's asthma is related to significant reflux that is 
caused by esophagitis."  He reported that "[the veteran] 
also has a history of duodenal ulcer, significant erosive 
gastritis also connected with over production of acid."  
Finally, he stated that "[the veteran's] asthma is secondary 
to reflux and regurgitation of acid with irritation of the 
trachea and lungs."

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible that there is a link between 
his asthma and service or his service-connected duodenal 
ulcer, his claim must be deemed not well grounded and 
therefore denied.

The Board acknowledges the appellant's belief that a causal 
relationship exists between asthma and his service-connected 
duodenal ulcer.  However, as a layman the appellant is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The medical evidence does not show that there is a nexus 
between asthma and the service-connected duodenal ulcer.  In 
fact, the medical evidence is to the contrary.  A recent 
esophagogastroduodenoscopy did not reveal an active duodenal 
ulcer.  In addition, the 1998 VA examiner found duodenal 
ulcer by history only.  Most significantly, however, the 
examiner concluded that the appellant's asthma was related to 
his nonservice-connected GERD, not his service-connected 
duodenal ulcer.

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for asthma.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).  Whereas the Board has 
determined that the appellant's claim for service connection 
is not well grounded, VA has no further duty to assist the 
appellant in developing facts in support of this claim.  
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  Although 
where a claim is not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  Here, the appellant had not made VA 
aware of specific, additional evidence that is not of record 
which could serve to well ground his claim.  The RO fulfilled 
its obligation under section 5103(a) in an April 1998 
statement of the case which informed the appellant that the 
reason his claim for asthma had been denied was that there 
was no evidence of a respiratory disability in service and 
there was no evidence relating asthma to the service-
connected duodenal ulcer.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck v. Brown, 6 
Vet.App. 14 (1993).


ORDER

A claim for entitlement to service connection for asthma is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

